                                   U.S. PROBATION OFFICE                              ~

                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE

           PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION

  Name of Offender: William Wesley Bates                            Docket Number: 1-17-CR-49-001

  Name of Sentencing Judicial Officer: The Honorable Terry R. Means
                                       United States District Judge

  Name of Presiding Judicial. Officer: The :Honorable Harry S. Mattice
                                       United States District Judge

  Date of Original Sentence: March 11, 2014

  Transfer of,Iurisdiction: Jurisdiction transferred from Northern District of Texas, Docket Number
  4:13CR99-Y(1); to Eastern. District of Tennessee, Docket Number 1: 17CR49, on April 10, 2017.

  Original Offense: Possession of Counterfeit Obligations

  Class: C Felony                                                     Criminal history Category: VI

  Original Sentence: 60 months imprisonment, followed by 2 years of supervised release.

  Type of Supervision: Supervised Release

  Date Supervision Commenced: October 11, 2016

  Date Supervision Expires: October 10, 2018

  Assistant U.S. Attorney: J. Michael Worley

  Defense Attorney: Christopher A. Curtis

  Revocation Guideline Range: 21. to 27 Months (Grade B Violations)

  Statutory Maximn is 2 Years

                        ************.**********     * *****    -********   ** : t I


                                 PETITIONING THE COURT

  The probation. officer believes that the offender has violated the following condition(s) of
  supervision:

Case 1:17-cr-00049-HSM        Document 3 *SEALEDk             Filed 06/21/17 Page I of 4 PagelD #
   Case 3:21-mj-04193 Document 1-1 35
                                   Filed 09/15/21 Page 1 of 4 PageID #: 2
  PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION       PAGE 2
  RE: WILLIAM WESLEY BATES            DOCKET.NUMBER: 1-17-CR-49-001,




  Violation Number       Nature of Noncompliance

                         Mandatory Condition: The defendant shall not commit another federal,
                         state or local crime.

  According to a law enforcemcnt report, on January 23, 2017, Mr. Bates did knowingly and
  intentionally participate, in the manufacturing of a counterfeit one hundred dollar bill ($100) with
  serial number 14F89577168C. The bill was later passed at Duck River.

  According to a law enforcement report, on January 29, 2017, Mr. Bates did knowingly and
  intentionally participate in the manufacturing of counterfeit one hundred dollar bill ($100) with
  serial number HF89577168C. The bill was later passed at Taco Bell.

  According to a law enforcement report, on January 31, 2017, Mr. Bates did knowingly and
  intentionally participate in the manufacturing of counterfeit one hundred dollar bill ($100) Nvith
  serial number IIF89577168C. The bill was later passed at Wcndy's.

  According to a law enforcement report, on February 1, 2017, Mr. Bates did knowingly and
  intentionally participate in the manufacturing of a eotmterfcit one hundred dollar bill ($100) with
  serial number HF89577168C. The bill was later passed at Quick Mart.

  According to a law enforcement report, oil February 1, 2017, Mr. Bates did knowingly and
  intentionally participate in the manufacturing of a Counterfeit one hundred dollar bill ($100) with
  serial number I-IF89577168C. The bill was later passed at Circle K.

  Mr. Bates was arrested on February 1, 2017, by the Shelbyville Police Department on the above
  listed charges. Mr. Bates was in possession of several items used to manufacture counterfeit money
  and laterconfessed to his involvement in making counted'eit money. This all occurred in Shelbyville,
  Bedford County, Tennessee. He is currently in the Franklin County Jail, undera$150,000 cash bond.
  Mr. Bates had a scheduled Courthearing on March 17, 2017, and no other information is available
  at this time.

  Assessment of Flight/Danger and Bond Recommendation: According to Mr. Bates' presentenee
  report, his criminal history includes, but not limited to the following: two counts of Delivery of
  Marijuana of Five Pounds or Less but More Than One-Fourth Ounce (1996), Burglary of Habitation
  (1997), Possession of a Controlled Substance Namely: Cocaine of Less Than 1 Gram (1999),
  Engaging in Organized Criminal Activity (2000), Failure to Identify, Evading Arrestor Detention
  (2001), Fugitive from Justice (2001), Theft of Property, $50 to $500 (2001), three counts of Theft
  (2001), Theft of Property 51,500 to $2,000 (2001), Attempted 13trrglary (2003), Theft ofProperty
  (2003), Theft of Property $50 to $500 (2005), Theft o1'Property Under $1,500 With Two or More
  Previous Convictions (2005), Assault Causing Bodily Injury, Family Member (2006), Theft of'
                                                                                    PRC1BQQREVOKP.1- I'_ -2_006

Case 1:17-cr-00049-HSM Document 3 *SEALED*                 Filed 06/21/17 Page 2 of 4 PageiD
   Case 3:21-mj-04193 Document 1-1 36 Filed               09/15/21 Page 2 of 4 PageID #: 3
  PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION      PAGE 3
  RE: WILLIAM WESLEY BATES            DOCKET NUMBER: 1-17-CR49-001

  Property Under $1,500 With Two Prior Convictions (2006), Theft of Property Under $50 With Prior
  Convictions (2006), Theft of Vehicle $1,500 to $20,000 (2006), Theft of Property Under $1,500
  With Prior Convictions (2007), Driving While License Suspended (2007), Theft of Property $50,
  Prior Convictions (2008), Driving While Intoxicated(DWI) (2009), Criminal Mischief $500 to
  $1,500 (2009), Forgery Financial Instrument (2009), Forgery of Goverriment/National
  Instrument/Money/Security,(2010), Assault Causing Bodily Injury (2010), Theft of Property Under
  $1,500 With Prior Convictions (2011), Forgery of Financial Instrument Elderly (2011), and Forgery
  (2011).

  As indicated above, Mr. Bates has an extensive criminal record and much of his history includes
  what is alleged in the new criminal offense, including the federal offense that resulted in his most
  recent prison sentence in 2014. Mr. Bates had not been on supervised release more than four months
  and was arrested for serious criminal offenses. This is unacceptable behavior for anyone, let alone
  someone under federal supervision. Mr. Bates has displayed a total disregard for the Court and the
  conditions of supervised release. Based on the aforementioned information, the probation office
  believes Mr. Bates is a danger to the community and respectfully recommends that he be detained
  pending a final revocation hearing before the Court.

  Petitioning the Court to order:

  That a Warrant be issued and the defendant be ordered to appear in Court for a hearing to determine
  whether the term of supervision should be revoked.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on June 17, 2017.

                                                 Respectfully submitted,
                                                                               Crystal Johnson
                                                                               2017.06.19
                                                                               14:09:30 -04'00'
                                                Crystal L. Johnson
                                                Supervising United States Probation Officer




                                                                                    PROUI2C(RGVOKE)- M006

Case 1:17-cr-00049-HSM Document 3 *SEALED* Filed 06/21/17 Page 3 of 4 PagelD #:
   Case 3:21-mj-04193 Document 1-1 37 Filed 09/15/21 Page 3 of 4 PageID #: 4
  PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION      PAGE 4
  RE: WILLIAM WESLEY BATES            DOCKET NUMBER: 1-17-CR49-001

  APPROVED:
                         Bobby
                                   13:31:43
                         -04'00'

  Joey Byars
  Supervising United States Probation Officer

  CLJ:rdb


  ORDER OF COURT:

  A Warrant is to be issued and the defendant is ordered to appear in Court for a hearing to determine
  whether the term of supervision should be revoked. This petition is to be placed under seal until the
  defendant is arrested or appears in Court.


  So ordered.

  ENTER.



                                         /s/ Harry S. Mattice, Jr.
                                        Harry S. Mattice
                                        United States District Judge




                                                                                     IRO"12C(REVOKE). 12!_006
Case 1:17-cr-00049-HSM Document 3 *SEALED* Filed 06/21/17 Page 4 of 4 PagelD #:
   Case 3:21-mj-04193 Document 1-1 38 Filed 09/15/21 Page 4 of 4 PageID #: 5
